DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14 and 14 have been renumbered as claims 14 and 15, and will be treated as such for purposes of this action.  Thus, original claims 15-20 have been renumbered as claims 16-21 for purposes of this action.
Applicant is advised that, since 21 claims have been filed, additional fees are due for claims in excess of 20.  See 37 CFR 1.16(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,9,10,11,12,13,14,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 5, line 2, “the channel” is unclear as to which channel is being referred to.  For purposes of this action, “the channel” will be assumed to be –the channel of the insert--.
              In claim 9, line 7, “electronic” should be –electrical--.
              In claim 9, line 16, “electronic” should be –electrical--.
              In claim 13, line 2, --at least one—should be inserted before “second”.
              In claim 14, line 2, --at least one—should be inserted before “second”.
              In claim 15, line 1, “electronic” should be –electrical--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9,10,11,12,13,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11123553. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent (all limitations of instant claims 9,10,11,12,13,15 can be found in claims 1-6 of the patent).  Thus, the claims of the patent “anticipate” the claims of the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 11123553. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 14 recites a mere reversal of parts as recited in claim 5 of the above identified patent.  Thus it would have been obvious to one skilled in the art to include the first electrical connector disposed on the receptacle and the at least one second connector disposed on the protrusion of the oral device of claim 5 of U.S. Patent No. 11123553, as it has been held that mere reversal of parts is a modification obvious to one skilled in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,3,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hare 5316473.
With regard to claim 1, Hare discloses an oral device comprising an insert 45 (fig. 6) configured for placement in an oral cavity in contact with teeth in the oral cavity, the insert comprising a channel and an active agent (hardenable impression material) in the channel. An activating member 40 comprises a base 43 having a channel 44, a power source coupled to light source 47 (see col. 5, lines 49-68, which discloses that the light source is activated when contacts 48 are closed. Thus, the activating member inherently includes the power source).  Note also that the power source of Hare is located within a wall of the base 43, since as shown in figure 6 of Hare, the base 43 includes element 47. Figure 6 clearly shows wires and contacts 48/49 of the power source within a wall of the base 43 (which includes element 47).
With regard to claim 2, note that when insert 45 is positioned in the channel of the base 43 of the activating member 40. The insert 45 is formed of a material that permits at least 80% transmission of light emitted from the light source. See col. 5, lines 8-27 where Hare contemplates the use of light transparent material for the insert. Thus, since the insert is transparent, it allows at least 80% transmission of light. 
With regard to claims 3 and 5, note the embodiment of figs 4 and 5, which discloses a plurality of light sources (fibers) positioned on a wall 36 of base 34 to emit light into the channel of the insert 33. Note that the light sources (fibers) are inherently coupled to a power source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hare 5316473 in view of Brawn et al 9730780.

With regard to claim 4, Hare does not disclose that the light sources are controllable to emit light at different wavelengths. Hare does disclose that the light should be within the visible spectrum. See col. 7, lines 25-27.
Brawn et al disclose a dental light application device that allows for control of the light, such that it may emit at different wavelengths. See paragraph 474.
It would have been obvious to one skilled in the art to control the light sources of Hare et al, such that they emit light at different wavelengths, as taught by Brawn et al, if one wished to match the wavelength of the light to a particular material held within the insert of Hare.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hare 5316473 in view of Jensen et al 5785527.
With regard to claim 6, Hare does not disclose the active agent comprising hydrogen peroxide. However, Hare does contemplate that a variety of dental compositions may be used in the insert. See col. 9, lines 20 and 21.
Jensen et al disclose a hydrogen peroxide based dental composition that may be used with an activating light source.
It would have been obvious to one skilled in the art to use a hydrogen peroxide based composition as taught by Jensen et al, with the dental tray system of Hare, in view of the Hare teaching that the tray system may be used with a variety of known dental compositions, as well as the Jensen et al teaching that a hydrogen peroxide material may be used with a dental light source, to activate it.

Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Hare 5316473 in view of De Vreese et al 20080233541 .
With regard to claim 7, Hare does not disclose the power source being a battery.
De Vreese et al disclose a similar oral device, in which a mouthpiece 71 (fig. 7B) includes LED’s 73 that are powered by a battery 75 within a wall 79 of the base.
It would have been obvious to include a battery power source within the a wall of the base of the activating member 40 of the Hare oral device, as taught by De Vreese et al, if one wished for both the light source and power source (battery) to be self contained within the activating member 40 of Hare.
With regard to claim 8, note that De Vreese et al disclose embodiments where the battery may be located in a facial wall of the base.  See fig. 5A and 5B.

Allowable Subject Matter
Claims 16-21 are allowed.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772